        Case 3:21-cr-00052-MCR Document 15 Filed 08/31/21 Page 1 of 1




               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                                     Case No. 3:21-cr-52/MCR-01

STEPHEN M. ALFORD
                                            /

                                      ORDER

      Pursuant to Rule 5(f)(1) of the Federal Rules of Criminal Procedure, and

consistent with Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, the

government must produce to defendant or his or her counsel information that is

material and exculpatory and which is known to the prosecutors or those working on

the government’s behalf in this case.           The government must produce such

information such that the Defendant or his or her counsel effectively might use such

information at trial or sentencing. Failure to timely produce this information may

result in exclusion of evidence, adverse jury instructions, dismissal of charges,

contempt proceedings, or other sanctions.

      DONE AND ORDERED this 31st day of August , 2021.


                                /s/   Hope T. Cannon
                                HOPE T. CANNON
                                UNITED STATES MAGISTRATE JUDGE
